Exhibit 10(c)


FPL GROUP, INC.


NON-EMPLOYEE DIRECTOR COMPENSATION SUMMARY

 

(effective January 1, 2008)

       

Annual Retainer

 

$

50,000

    (payable quarterly in common stock or cash)

             

Board or Committee meeting fee

 

$

1,500/meeting

       

Audit Committee Chair retainer (annual)

 

$

15,000

    (payable quarterly)

             

Other Committee Chair retainer (annual)

 

$

10,000

    (payable quarterly)

             

Annual grant of restricted stock

   

that number of shares
determined by dividing
$100,000 by closing price
of FPL Group common
stock on effective date of
grant (rounded up to the
nearest 10 shares)

(under Non-Employee Directors Stock Plan)

                             

Miscellaneous

   

- Travel and Accident
Insurance while on
Company business.

             

- Certain directors accrue
dividends and interest on the
phantom stock units granted
to them upon the termination
of the Non-Employee Director
Retirement Plan in 1996.

             

- Travel and related expenses
while on Board business are paid
or reimbursed by the Company.

             

- Directors may participate in
the Company's Deferred Compensation Plan.

             

Directors may participate in the Company's matching gift program, which matches
gifts to educational institutions to a maximum of $10,000 per donor